DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (claims 1, 3-8, and 15) in the reply filed on 09/29/2020 is acknowledged.  Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL

2.	Claims 1, 3-8, and 15 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objection
4.	Claims 1 and 15 are objected to for reciting the phrase “comprises one or more of Pseudomonas putida (MTCC 5385), Pseudomonas aeruginosa IOCX (MTCC 5389), Bacillus substilis (MTCC 5386), Achromobacterxylosoxidan IOC-SC-4 (MTCC 25024) Pseudomonas stutzeri (MTCC 25027), Arthobacter sp. (MTCC 25028), Bacillus subtilis (MTCC 25026), Achromobacter xylooxidan (MTCC 25024)”; which should be written as “comprises one or more of Pseudomonas putida (MTCC 5385), Pseudomonas aeruginosa IOCX (MTCC 5389), Bacillus substilis (MTCC 5386), Achromobacterxylosoxidan IOC-SC-4 (MTCC 25024) Pseudomonas stutzeri (MTCC 25027), Arthobacter sp. (MTCC 25028), Bacillus subtilis (MTCC 25026), and Achromobacter xylooxidan (MTCC 25024)” (emphasis added).



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “wherein the sulfide removal is about 96% and the sulphur formation and deposition on the electrode lies in range of 72±8%”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “wherein the sulfide removal is about 96% and the sulphur formation and deposition on the electrode lies in range of 72±8%”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 3-8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
It is apparent that the bacterial strains of Pseudomonas putida (MTCC 5385), Pseudomonas aeruginosa IOCX (MTCC 5389), Bacillus substilis(MTCC 5386), Achromobacter xylosoxidan IOC--SC-4 (MTCC 25024) Pseudomonas stutzeri (MTCC 25027), Arthobacter sp. (MTCC 25028), Bacillus subtilis (MTCC 25026), and Achromobacter xylooxidan (MTCC 25024) are required to practice the claimed invention.  As such the bacterial strains recited in the claims must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC § 112, first paragraph, may be satisfied by a deposit of the bacterial strains.  The process disclosed in the specification to make and/or obtain the bacterial strains does not appear to be repeatable.  It is not apparent if the source materials to make the bacterial strains are both known and readily available to the public. 
Applicants’ referral to numbers MTCC 5385, MTCC 5389, MTCC 5386, MTCC 25024, MTCC 25027, MTCC 25028, MTCC 25026, and MTCC 25024 is noted but is considered insufficient assurance that all of the conditions of 37 CFR 1.801-1.809 have been met since there is no indication in the specification as to public availability.  Thus, the specification does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the claimed method without access to the bacterial strains.  Dependent claims 3-8, and 15 are also rejected because they do not correct the defect.
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by the applicant, or a statement by an attorney of record over his/her signature and registration number, stating that the specific microorganism has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, the applicant may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his/her signature and registration number, showing that:

(2)	all restriction upon availability to the public will be irrevocably removed upon granting of the patent;
(3)	the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(4)	the deposit will be replaced if it should ever become inviable.



Conclusion

9.	No claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652